
	
		II
		111th CONGRESS
		1st Session
		S. 1215
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. Casey (for himself
			 and Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Safe Drinking Water Act to repeal a certain
		  exemption for hydraulic fracturing, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fracturing Responsibility and
			 Awareness of Chemicals (FRAC) Act.
		2.Regulation of
			 hydraulic fracturing
			(a)Underground
			 injectionSection 1421(d) of
			 the Safe Drinking Water Act (42 U.S.C. 300h(d)) is amended by striking
			 paragraph (1) and inserting the following:
				
					(1)Underground
				injection
						(A)In
				generalThe term underground injection means the
				subsurface emplacement of fluids by well injection.
						(B)InclusionThe
				term underground injection includes the underground injection of
				fluids or propping agents pursuant to hydraulic fracturing operations relating
				to oil or gas production activities.
						(C)ExclusionThe
				term underground injection does not include the underground
				injection of natural gas for the purpose of
				storage.
						.
			(b)DisclosureSection
			 1421(b) of the Safe Drinking Water Act (42 U.S.C. 300h(b)) is amended—
				(1)in paragraph
			 (1)(C), by inserting before the semicolon the following: , including a
			 requirement that any person using hydraulic fracturing disclose to the State
			 (or to the Administrator in any case in which the Administrator has primary
			 enforcement responsibility in a State) the chemical constituents (but not the
			 proprietary chemical formulas) used in the fracturing process;
			 and
				(2)by adding at the
			 end the following:
					
						(4)Disclosures of
				chemical constituents
							(A)In
				generalThe State (or the Administrator, as applicable) shall
				make available to the public the information contained in each disclosure of
				chemical constituents under paragraph (1)(C), including by posting the
				information on an appropriate Internet website.
							(B)Immediate
				disclosure in case of emergency
								(i)In
				generalSubject to clause (ii), the regulations promulgated
				pursuant to subsection (a) shall require that, in any case in which the State
				(or the Administrator, as applicable) or an appropriate treating physician or
				nurse determines that a medical emergency exists and the proprietary chemical
				formula or specific chemical identity of a trade-secret chemical used in
				hydraulic fracturing is necessary for emergency or first-aid treatment, the
				applicable person using hydraulic fracturing shall immediately disclose to the
				State (or the Administrator) or the treating physician or nurse the proprietary
				chemical formula or specific chemical identity of a trade-secret chemical,
				regardless of the existence of—
									(I)a written
				statement of need; or
									(II)a
				confidentiality agreement.
									(ii)RequirementA
				person using hydraulic fracturing that makes a disclosure required under clause
				(i) may require the execution of a written statement of need and a
				confidentiality agreement as soon as practicable after the determination by the
				State (or the Administrator) or the treating physician or nurse under that
				clause.
								.
				
